Case 1:19-cr-O0065-SPW Document 112 Filed 06/17/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, | CR 19-65-BLG-SPW
Plaintiff,

ORDER DENYING THIRD-PARTY
vs. MOTION TO QUASH SUBPOENAS
STEPHEN PHILLIP CASHER,

Defendant.

 

 

Before the Court is a motion to quash or modify trial subpoenas by third
parties Curtis Chrystal and Craig Sciara. (Doc. 93.) The Defendant, Stephen
Casher, has filed a response. (Doc. 95.) So has the Government. (Doc. 99.)
For the following reasons, the Court denies the motion.

I. Background

The Government served trial subpoenas on third parties Curtis Chrystal and
Craig Sciara, requiring that they personally appear as witnesses at the jury trial
scheduled for June 22, 2020. (Doc. 94-1 at 2; Doc. 94-2 at 2.) Mr. Chrystal and

Mr. Sciara are both employees of Heartland Financial USA, Inc. (Doc. 94-1 at 2;
1
Case 1:19-cr-O0065-SPW Document 112 Filed 06/17/20 Page 2 of 9

Doc. 94-2 at 2.) Mr. Chrystal lives in Madison, Wisconsin, while Mr. Sciara lives
in Denver, Colorado. (Doc. 94-1 at 2; Doc. 94-2 at 2.)

Due to the ongoing COVID-19 pandemic, both witnesses have concerns about
traveling, especially Mr. Chrystal given his age and underlying health conditions.
(Doc. 94-1 at 2-3; Doc. 94-2 at 3.) Mr. Chrystal states he is 63-years-old and
suffers from high-blood pressure, hypothyroidism, an enlarged prostate, and an
irregular heartbeat, in addition to smoking for over 45 years. (Doc. 94-2 at 2.)
His physician has informed him, “Obviously, there are concerns with air travel in
regards to Covid” and, due to his age and medical issues, he is at a high risk of
complications were he to become infected. (Jd. at 3.) Therefore, both Mr.
Chrystal and Mr. Sciara have moved the Court to quash their subpoenas. (Doc. 94
at 3.) In the alternative, they ask the Court to permit them to testify by
videoconference. (Doc. 94 at 4.)

Mr. Casher does not object to the Court quashing the subpoenas, but he does
object to allowing videoconference testimony on Confrontation Clause grounds.
(Doc. 95 at 2.) The Government objects to quashing the subpoenas and agrees with
Mr. Casher that allowing videoconference testimony would raise serious

Confrontation Clause concerns in light of the record. (Doc. 99 at 3-4.)
Case 1:19-cr-O0065-SPW Document 112 Filed 06/17/20 Page 3 of 9

II. Discussion
As the Court stated in an earlier order, (Doc. 91 at 3), the ongoing COVID-19
health crisis is unprecedented and creates health and safety concerns the Court does
not take lightly. Nevertheless, the Court must afford considerable weight to Mr.
Casher’s Confrontation Clause rights.

a. The Court will not quash the subpoenas because they are neither
unreasonable nor oppressive.

Federal Rule of Criminal Procedure 17(c)(2) confers discretion on the Court
to quash a subpoena if compliance would be “unreasonable or oppressive.”! See
U.S. v. Bergeson, 425 F.3d 1221, 1224 (9th Cir. 2005). These two factors require
a case-by-case judgment because they “cannot sensibly be converted into a
mechanical rule.” Jd. at 1225. Nevertheless, the Court considers circumstances
such as “the risk of imminent physical harm to others, magnitude of the case, scarcity
of evidence . . . along with the potential harm from enforcing the subpoena.” Jd. at

1227.

 

' Rule 17(c) relates to subpoenas for documents and objects. Most often, a party invokes Rule
17(c)(2) to quash an unreasonable or oppressive request for documents—a subpoena duces tecum.
See, e.g., U.S. v. Nixon, 418 U.S. 683 (1974); In re Grand Jury Subp., JK-15-029, 828 F.3d 1083,
1087 (9th Cir. 2016); In re K.K., 756 F.3d 1169 (9th Cir. 2014). For the purposes of this order,
however, the Court assumes arguendo that Rule 17(c) is the proper vehicle for a motion to quash

a subpoena for witness testimony.
3
Case 1:19-cr-O0065-SPW Document 112 Filed 06/17/20 Page 4 of 9

The subpoenas here are neither unreasonable nor oppressive. They do not,
for example, implicate attorney-client concerns, see id. at 1224-27, reflect an abuse
of process, see United States v. Villa-Chaparro, 115 F.3d 797 (10th Cir. 1997), or
call for irrelevant evidence, see United States v. Louis Trauth Dairy, Inc., 162 F.R.D.
297 (S.D. Ohio 1995). Further, the Government states the testimony from both
witnesses is anticipated to be significant, (Doc. 99 at 2-3), and there is little doubt
this case carries great magnitude. And while enforcement presents potential harm
should either witness contract COVID-19, the risk is neither imminent nor so
substantial that the Court finds the subpoenas to be oppressive.

b. Testimony by videoconference is not a viable alternative due to Mr.
Casher’s Confrontation Clause rights.

In the alternative, Mr. Chrystal and Mr. Sciara ask the court to allow them to
testify via videoconference. (Doc. 94 at 4-6.) As Mr. Casher aptly points out, in
a civil case, videoconference testimony would ordinarily be acceptable under these
circumstances. However, because a criminal defendant risks incarceration, the
United States Constitution affords greater protections, including the defendant’s
right “to be confronted with the witnesses against him.” U.S. Const. amend. VI.
This confrontation requirement may be satisfied absent a physical, face-to-face
confrontation only where (1) the “denial of such confrontation is necessary to further

an important public policy,” and (2) “the reliability of the testimony is otherwise

4
Case 1:19-cr-O0065-SPW Document 112 Filed 06/17/20 Page 5 of 9

assured.” Maryland v. Craig, 497 U.S. 836, 850 (1990); see U.S. v. Carter, 907
F.3d 1199, 1205-06 (9th Cir. 2018).

What is “necessary” is a high bar, and the Ninth Circuit case, Carter, 907 F.3d
1199, controls the issue. There, a district court allowed a witness to testify by
videoconference who was seven months pregnant and hospitalized due to
complications. Jd. at 1203. The circuit reversed and held that denying the
defendant the right to physical confrontation under the circumstances was not a
necessity. Jd. at 1208-10. While the circuit agreed the witness was unable to
travel for the remainder of her pregnancy (two months), the circuit found there were
alternatives available that could have secured the defendant’s confrontation rights.
Id. The circuit gave three examples: a continuance, deposing the witness, and
‘severing the counts the witness would testify on. Jd. The circuit continued, “We
are mindful that having to make these adjustments on the eve of trial is not ideal.
But a criminal defendant’s constitutional rights cannot be neglected merely to avoid
added expense or inconvenience.” Jd. at 1208 (internal quotations and citations
omitted). The circuit concluded that although “there may be some cases in which
it is truly necessary to forgo physical confrontation at trial due to a witness’s medical

condition,” id. at 1209 (citing as an example Horn v. Quarterman, 508 F.3d 306,
Case 1:19-cr-O0065-SPW Document 112 Filed 06/17/20 Page 6 of 9

310, 320 (Sth Cir. 2007)*), where alternatives are available, “[t]he right of
confrontation may not be dispensed with so lightly.” Jd. at 1209 (quoting Barber
v. Page, 390 U.S. 719 (1968)).

In this case, there are no realistic alternatives available to the Court. First,
the Court already considered a continuance but found it impracticable. (Doc. 91.)
COVID-19 is unprecedented as much as it is unpredictable. Unlike the witness’s
pregnancy in Carter, there is no way for the Court to know when the crisis will end.
As of now, according to the New York Times, Montana has the lowest per-capita
rate of infections in the United States, other than Hawaii. New York Times,
Coronavirus in the US: Latest Map and Case Count,
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html#states
(last visited June 17, 2020). Cases across many states are decreasing or remaining
stagnant, though some states are beginning to see an uptick. Jd. Even still, the
Court earlier found that “there is a favorable window of opportunity right now to go
forward with the trial, and that, coupled with Casher’s right to a speedy trial, weigh

against” a continuance. (Doc. 91 at 6.)

 

2 In Horn, the Seventh Circuit found the necessity-based exception satisfied on habeas review
when the witness was “terminally ill with cancer and being treated in [another state].” Horn, 508
F.3d at 310, 320. Notably, Horn’s conclusion was only that testimony under the circumstances
“via two-way closed-circuit television was not an unreasonable application of clearly established
federal law.” Id. at 320.

6
Case 1:19-cr-O0065-SPW Document 112 Filed 06/17/20 Page 7 of 9

Second, depositions at this late hour would require a continuance. They
would also deprive the jury of the opportunity to observe the witnesses under direct
and cross examination. Depositions, too, are not a viable alternative.

Third, testimony from the two witnesses is anticipated to impact most (if not
all) the counts with which Mr. Casher is charged. It would be unreasonable to sever
them at this point, and even if the Court did, the same problems arise: there is no
way to predict when the health crisis will end and when Mr. Casher could proceed
to trial on the severed counts. The Court is therefore left with two options: either
the witnesses testify by videoconference or they appear in person.

While the Court is sympathetic to those witnesses who must travel during
these times, the potential risks COVID-19 poses do not present a necessity to forego
Mr. Casher’s confrontation rights. And, in regard to these particular witnesses,
their individual circumstances still do not.

Mr. Sciara does not state whether he has any health issues making his risks
more severe. As Chief Credit Officer of Heartland Financial, he states, “The
COVID-19 pandemic has created a challenging credit environment, which require[s]
daily leadership to help navigate.” (Doc. 94-2 at 2.) He is not comfortable
navigating a major airport, traveling via public transit, or staying in a hotel. (/d.)

Nevertheless, he resides in Denver, Colorado, and acknowledges he could travel by
Case 1:19-cr-O0065-SPW Document 112 Filed 06/17/20 Page 8 of 9

car. The Court finds that Mr. Sciara has clear alternatives to limiting his exposure,
such as traveling by car and taking precautions recommended by the CDC. His
risks do not represent a “necessity” to forego physical confrontation. See Carter,
907 F.3d at 1208 (“[A] criminal defendant’s constitutional rights cannot be neglected
merely to avoid added expense or inconvenience”). Mr. Sciara must appear in
person at trial.

Mr. Chrystal, on the other hand, does have several medical issues placing him
at a high risk of complications were he to contract COVID-19. (Doc. 94-1 at 3.)
But even Mr. Chrystal’s risks do not rise to the level of a “necessity” to forego Mr.
Casher’s rights. For one, though Mr. Chrystal lives in Madison, Wisconsin, he
could choose to drive to limit his potential exposure. But ifhe chooses to fly, there
are still several precautionary measures he can take (several of which the Court itself
will take throughout the trial). Additionally, Mr. Chrystal is not presently
hospitalized for any medical issues like the pregnant witness in Carter or the
terminally ill cancer patient in Horn. The Court is sympathetic to his concerns—
and they are very real concerns—but Mr. Chrystal has not contracted COVID-19,
nor does he have another ailment preventing him from traveling and physically
appearing (neither does Mr. Sciara, for that matter). Mr. Chrystal’s risks therefore

do not present a “necessity” to forego Mr. Casher’s confrontation rights.
Case 1:19-cr-O0065-SPW Document 112 Filed 06/17/20 Page 9 of 9

III. Conclusion
The Court takes the threat of COVID-19 seriously, but it must also consider
Mr. Casher’s rights under the Constitution. What is “necessary” to allow witnesses
to appear by videoconference is a high bar to meet. In this case, neither Mr. Sciara
nor Mr. Chrystal meet it. Nevertheless, it is an issue the Court will continue to

monitor closely over the next week and as Mr. Casher’s trial begins. Accordingly,

IT IS HEREBY ORDERED that the Motion to Quash or Modify Trial
Subpoenas to Third Parties Curtis Chrystal and Craig Sciara (Doc. 93) is DENIED.
The Clerk of Court shall notify the parties and the third parties’ counsel of this Order

and shall file it under seal.

~—
DATED this /7_ day of June, 2020.

‘SUSAN P. WATTERS
United States District Judge
